Case 1:18-cr-00693-RMB Document 127 Filed 10/15/19 | Page lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

yo)

 

 

  

   
  

 

 

 

 

 

 

 

x He. i: .
UNITED STATES OF AMERICA, : I ! BERIUADED: / 7 s/ 5
Government, ETT CT ONS (RMB)
- against - : ORDER
OWENS et al.,
Defendant(s).
- ~ x

 

The conference is rescheduled from 11:00 am on October 16, 2019 to 9:00 am

October 29, 2019 in light of the previously scheduled oral argument on October 29, 2019.

Dated: New York, New York
October 15, 2019

 

 

RICHARD M. BERMAN
US.D.J.

 
